UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6321


DONALD STANTON SHEALY,

                    Petitioner - Appellant,

             v.

BONITA MOSELEY,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
David C. Norton, District Judge. (1:18-cv-00257-DCN)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Stanton Shealy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Stanton Shealy, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Shealy v. Moseley, No. 1:18-cv-00257-DCN (Mar.

20, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2